Citation Nr: 0932684	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  08-28 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for service 
connected hepatitis C. 


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1975 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded a June 2009 Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
hearing transcript is associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board will remand this appeal for a VA examination.  The 
Veteran is entitled to a new VA examination where there is 
evidence that his or her service connected disability has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

The Veteran was last examined by VA in March 2007.  At the 
June 2009 Travel Board hearing, the Veteran reported that he 
has been experiencing increased hepatitis C symptoms, such as 
nausea, weight fluctuation, and fatigue.  The Veteran is 
competent to report an increased severity of his symptoms.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (citing 
Caluza v. Brown, 7 Vet.App. 498, 504 (1995)); see also Layno 
v. Brown, 6 Vet.App. 465, 469-70 (1994) (lay evidence is 
competent to establish features or symptoms of injury or 
illness).  Thus, the Veteran will be afforded a VA 
examination accompanied by a full review of the claims file 
to address his complaints of increased hepatitis C symptoms.  



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for hepatitis C 
that is not evidenced by the current 
record.  The Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file. The AMC/RO should then 
obtain these records and associate them 
with the claims folder.

2.  After a reasonable period of time or 
upon the Veteran's response, the AMC/RO 
will schedule the Veteran for a hepatitis 
C examination.  The following 
considerations will govern the 
examination: 

(a)  The claims file and a copy of this 
remand will be made available for 
review by the examiner.  The examiner 
should state that he or she reviewed 
the claims file and a copy of this 
remand in any report generated.

(b)  The examiner must interview the 
Veteran about his present symptoms and 
conduct a physical examination, 
including any tests and medical studies 
deemed necessary.  During the physical 
examination, the examiner will 
ascertain whether the Veteran presently 
has weight loss or hepatomegaly due to 
hepatitis C.

(c)  After the interview and physical 
examination, the examiner will 
ascertain how many weeks there were 
during the past twelve month period in 
which the Veteran experienced 
incapacitating episodes due to 
hepatitis C symptoms.

3.  After completion of the above, and any 
additional development of the evidence that 
the agency of original jurisdiction may 
deem necessary, the AMC/RO should review 
the record, to include all evidence 
received since the March 2009 Supplemental 
Statement of the Case and readjudicate the 
claim. If any benefit sought remains 
denied, the Veteran and his representative 
should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

